DETAILED ACTION
Claim Objections
Claim 10 is objected to because of the following informalities:

Regarding to Claim 10, Paragraph 7, “a first sealing element disposed between the retainer ring and the carrier ring;” should be amended to recite as “a first sealing element disposed between the first retainer ring and the first carrier ring;”.  In addition, the last paragraph should be removed since the limitations has been taught in Paragraph 8.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirchner (US2010/0283210 A1) in view of Singh (US2020/0400094 A1).

Regarding to Claim 1, Kirchner teaches a dry gas seal to seal process gas in a compressor that includes a rotating shaft (Fig. 1, Part 14), the dry gas seal comprising:
a mating ring that can be coupled to the rotating shaft to rotate with the rotating shaft (Fig. 1, Part 100);
a primary ring that defines a seal interface with the mating ring (Fig. 1, Part 120);
a retainer ring that can be fixedly attached to the compressor (Fig. 1, Part 20’); and
a carrier ring moveably coupled to the retainer ring (Fig. 1, Part 130), the carrier ring including a primary ring carrying face attached to the primary ring (Fig. 1), a rear face and a sealing surface extending between the primary ring carrying face and the rear face (Fig. 1);
a sealing element disposed between the retainer ring and the carrier ring (Fig. 1, Part 134);
wherein the sealing element slides relative to the carrier ring as the carrier ring moves relative to the retainer ring (Fig. 1, based on the location of Part 134, and the spring Part 136, it would be known during the operation, Part 134 would sild relative to Part 130 as Part 130 moves relative to Part 20’, Paragraph 31).

Kirchner fails to explicitly disclose, but Singh teaches a dry gas seal comprising:
wherein the sealing surface includes an oleophobic coating disposed thereon and that is on a high pressure side of the seal interface of the seal interface, and wherein the sealing elements slides along the oleophobic coating and relative to the carrier ring as the carrier ring moves relative to the retainer ring [Singh teaches a machine comprises a surface, and the surface includes an oleophobic coating to prevent the fluid stick on the surface and enable a batter control of the machine (Singh, Paragraph 42).  Since Kirchner teaches the structures of the machine, when applying the teachings of Singh, one with ordinary skill in the art would understand and add oleophobic coating on the surface of the machine, which would include the seal interface area, to prevent the fluid stick on the surface and enable a batter control of the machine (Singh, Paragraph 42).  In addition, since the coating would be added to the whole surface of the machine, it would be obvious that the sealing element Part 134 would slide along the oleophobic coating surface.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirchner to incorporate the teachings of Singh to add oleophobic coating on the surface of all portion of the sealing surface in order to prevent the fluid stick on the surface and enable a batter control of the machine (Singh, Paragraph 42).

Regarding to Claim 3, Kirchner in view of Singh teaches the modified dry gas seal, further comprising: a biasing member that movably couples the carrier ring to the retainer ring (Kirchner, Fig. 1, Part 136).

Regarding to Claim 4, Kirchner in view of Singh teaches the modified dry gas seal, wherein the sealing element is a polymer or elastomer seal (Kirchner, Paragraph 18 teaches other sealing elements are made by polymer, so it would be obvious Part 134 is made by polymer as well).

Regarding to Claim 5, Kirchner in view of Singh teaches the modified dry gas seal, wherein a portion of the retainer ring includes the oleophobic coating disposed thereon (Please see the rejection of Claim 1).

Regarding to Claim 6, Kirchner in view of Luster teaches the modified dry gas seal, further comprising:
a sleeve ring that is coupled to the rotating shaft and carries the mating ring (Kirchner, Fig. 1, Part 46 area).

Regarding to Claim 7, Kirchner in view of Luster teaches the modified dry gas seal, wherein a radially outward surface of the sleeve ring includes the oleophobic coating disposed thereon (please see the rejection of Claim 1).

Regarding to Claim 8, Kirchner in view of Luster teaches the modified dry gas seal in combination with a separation seal, the separation seal including the oleophobic coating disposed thereon (Kirchner, Fig. 1, Part 154 area).

Regarding to Claim 9, Kirchner in view of Luster teaches the modified dry gas seal, in combination with a compressor, wherein the dry gas seal is disposed in a bore formed in a housing of the compressor and provides process gas received through the compressor housing to the primary ring (Fig. 1, Paragraph 39).

Regarding to Claim 10, Kirchner teaches a dry gas seal to seal process gas in a compressor that includes a rotating shaft (Fig. 1, Part 14), the dry gas seal comprising:
a first stage seal including:
a first mating ring that can be coupled to the rotating shaft to rotate with the rotating shaft (Fig. 1, Part 100);
a first primary ring that forms a first seal interface with the first mating ring (Fig. 1, Part 120);
a first retainer ring that can be fixedly attached to the compressor (Fig. 1, Part 20’); and
a first carrier ring moveably coupled to the first retainer ring (Fig. 1, Part 130), the first carrier ring including a first primary ring carrying face attached to the first primary ring (Fig. 1), a first carrier ring rear face and a first carrier ring sealing surface extending between the first primary ring carrying face and the first carrier ring rear face (Fig. 1);
a first sealing element disposed between the retainer ring and the carrier ring (Fig. 1, Part 134);
wherein the first sealing element slides relative to the first carrier ring as the first carrier ring moves relative to the first retainer ring (Fig. 1, based on the location of Part 134, and the spring Part 136, it would be known during the operation, Part 134 would sild relative to Part 130 as Part 130 moves relative to Part 20’, Paragraph 31)
and
a second stage seal including (Fig. 1, shows a first stage and a second stage of the seal system):
a second mating ring that can be coupled to the rotating shaft to rotate with the rotating shaft (Fig. 1, Part 100’);
a second primary ring that forms a second seal interface with the first mating ring (Fig. 1, Part 120 on the right side)
a second retainer ring that can be fixedly attached to the compressor (Fig. 1, Part 20”); and
a second carrier ring moveably coupled to the second retainer ring, the second carrier ring including a second primary ring carrying face attached to the second primary ring (Fig. 1, Part 130 on the right side, Fig. 1), a second carrier ring rear face and a sealing surface extending between the second primary ring carrying face and the rear face (Fig. 1).

Kirchner fails to explicitly disclose, but Singh teaches a dry gas seal,
wherein the first carrier ring sealing surface includes an oleophobic coating disposed thereon and that is on a high pressure side of the first seal interface, and wherein the first sealing element slides along the oleophobic coating and relative to the first carrier ring as the first carrier ring moves relative to the first retainer ring [Singh teaches a machine comprises a surface, and the surface includes an oleophobic coating to prevent the fluid stick on the surface and enable a batter control of the machine (Singh, Paragraph 42).  Since Kirchner teaches the structures of the machine, when applying the teachings of Singh, one with ordinary skill in the art would understand and add oleophobic coating on the surface of the machine, which would include the seal interface area, to prevent the fluid stick on the surface and enable a batter control of the machine (Singh, Paragraph 42).  In addition, since the coating would be added to the whole surface of the machine, it would be obvious that the sealing element Part 134 would slide along the oleophobic coating surface.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirchner to incorporate the teachings of Singh to add oleophobic coating on the surface of all portion of the sealing surface in order to prevent the fluid stick on the surface and enable a batter control of the machine (Singh, Paragraph 42).

Regarding to Claim 12, Kirchner in view of Singh teaches the modified dry gas seal, wherein the first carrier ring sealing surface includes the oleophobic coating (please see the rejection of Claim 10), the dry gas seal further comprising:
a first biasing member that movably couples the first carrier ring to the first retainer ring (Kirchner, Fig. 1, Part 136).

Regarding to Claim 13, Kirchner in view of Singh teaches the modified dry gas seal, wherein the first sealing element is a polymer or elastomer seal (Kirchner, Paragraph 18 teaches other sealing elements are made by polymer, so it would be obvious Part 134 is made by polymer as well).

Regarding to Claim 14, Kirchner in view of Singh teaches the modified dry gas seal, wherein the second carrier ring sealing surface includes the oleophobic coating (please see the rejection of Claim 10), the dry gas seal further comprising:
a second biasing member that movably couples the first carrier ring to the first retainer ring (Kirchner, Fig. 1, Part 136 on the right side); and
a second sealing element disposed between the second retainer ring and the second carrier ring that contacts the oleophobic coating disposed on the second carrier ring sealing surface (Kirchner, Fig. 1, Part 134, based on the teachings of Claim 10, it would be obvious the sealing element contacts the oleophobic coating surface).

Regarding to Claim 15, Kirchner in view of Singh teaches the modified dry gas seal, wherein the second sealing element is a polymer or elastomer seal (Kirchner, Paragraph 18 teaches other sealing elements are made by polymer, so it would be obvious Part 134 is made by polymer as well).

Regarding to Claim 16, Kirchner in view of Singh teaches the modified dry gas seal, further comprising:
a labyrinth seal disposed fluidly between the first seal and the second seal (Kirchner, Fig. 1, Part 154).

Regarding to Claim 17, Kirchner in view of Singh teaches the modified dry gas seal, wherein the labyrinth seal includes the oleophobic coating disposed thereon (Please see the rejection of Claim 10).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lebigre (US2014/0341733 A1) teaches a dry gas seal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747